Case: 12-60753       Document: 00512335959         Page: 1     Date Filed: 08/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 8, 2013

                                       No. 12-60753                        Lyle W. Cayce
                                                                                Clerk

LISA CARPENTER MOONEY,

                                                  Plaintiff - Appellant

v.

LAFAYETTE COUNTY SCHOOL DISTRICT,


                                                  Defendant - Appellee



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 3:11-CV-50


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:*
       Three years after Plaintiff Lisa Mooney (“Mooney”) supported a challenger
in a local school superintendent election instead of the incumbent, who was
supported by most of Mooney’s colleagues, Defendant Lafayette County School
District eliminated Mooney’s position, resulting in the non-renewal of her
employment contract and her termination. Mooney brought this suit under 42


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-60753       Document: 00512335959         Page: 2     Date Filed: 08/08/2013



                                       No. 12-60753

U.S.C. § 1983 and Title VII, 42 U.S.C. § 2000e, et seq., against the school district,
alleging the non-renewal was retaliation (1) for engaging in political speech
protected by the First Amendment and (2) for opposing unlawful gender
discrimination. The district court granted summary judgment on behalf of
Lafayette County1 School District (LCSD) and dismissed Mooney’s complaint.
We reverse in part and affirm in part. We hold that Mooney has introduced
sufficient evidence to overcome summary judgment on her First Amendment
claim, that her political choice was a motivating factor in LCSD’s decision to not
renew her contract; but she has failed to introduce sufficient evidence – under
Title VII’s stricter standard – that her opposition to gender discrimination was
the exclusive “but for” cause of her termination. Therefore, the district court’s
dismissal of her § 1983 claim is VACATED and the case is REMANDED for
proceedings not inconsistent with this opinion. The dismissal of her Title VII
retaliation claim is AFFIRMED.
                                              I.
       We begin by laying out the factual background. We do so recognizing that,
on this review of the grant of summary judgment, we must do so in the most
favorable light to Mooney, the non-movant. Mooney was hired as a speech
pathologist by the defendant LCSD in 2001. She was a member of the staff of
Lafayette Elementary, one of several schools in the district. Five years after
Mooney was hired, Margaret Boyd (“Boyd”), the principal at Mooney’s school,
promoted Mooney to the position of assistant principal. Boyd had observed
Mooney in the classroom and, in 2006, chose to promote her because she felt that
Mooney was “well known in the community” and a “good fit for the school.” Not
long before receiving the promotion, Mooney also had won an award from the
State of Mississippi, which she described in her deposition as recognition for her

       1
        Lafayette County, Mississippi is located in the north-central region of the state. The
county seat is Oxford.

                                              2
    Case: 12-60753        Document: 00512335959        Page: 3    Date Filed: 08/08/2013



                                      No. 12-60753

being an “extremely organized and top-ranked administrator.” It is unclear from
the record, however, what, if any, previous administrative roles Mooney held.
      Mooney’s first year in the new role of assistant principal – 2007 – coincided
with a local election in Lafayette County. LCSD’s incumbent superintendent
Mike Foster (“Foster”) was running for re-election. His opponent was a special
education teacher, Carolyn Davis (“Davis”). Mooney supported Davis in the
election. Boyd and LCSD’s assistant superintendent Ben McClung (“McClung”)
both openly supported the incumbent, Foster. They were aware that Mooney
was a “Carolyn [Davis] fan,” and discussed with each other Mooney’s allegiance
to Davis. Mooney testified in her deposition that, at one point during the
campaign, she was asked by McClung to give money to buy newspaper ads in
support of Foster and that she declined to give money and sign the ads, because
she “did not feel [Foster] was best suited for the position” and because she felt
“Carolyn [Davis] would be better.” Mooney was not aware of any other teacher
or administrator who refused to sign the Foster ads. It appears from the record
before us that most teachers supported Foster, not Davis.2
      Also during the campaign, Mooney says, McClung approached her a second
time and requested that she supply adverse information about Davis in Davis’s
personnel file, presumably in an effort to harm her campaign. Mooney had
attended a conference with Davis, and McClung allegedly wanted to know if
Davis had said anything derogatory about him and Foster. Mooney declined to
provide McClung with any information because she did not feel that it was
appropriate to pass along Davis’s personal thoughts regarding the campaign.
McClung, for his part, expressly denies Mooney’s allegations. In any event, the
LCSD superintendent campaign continued, and Foster won re-election.




      2
          At oral argument, LCSD confirmed this to be the case.

                                             3
    Case: 12-60753    Document: 00512335959     Page: 4   Date Filed: 08/08/2013



                                 No. 12-60753

      Then, things began to change for Mooney. Immediately following the
November election, in late 2007 or early 2008, Mooney’s on-the-job performance
as assistant principal, according to Boyd, deteriorated. Boyd testified that
although prior to this time period, Mooney had “done fine” in dealing with
parents, suddenly she “no longer had that skill.” Further, her punctuality and
attendance previously “hadn’t been an issue” but then began to suffer. In one
instance, which LCSD uses to illustrate Mooney’s decline, while supervising
students on a school bus, Boyd said that Mooney “grabbed [a girl] by her arm
and slung her into a seat.” Despite her deteriorating performance, apparently
no formal complaints were made against Mooney by LCSD until May 2009,
roughly a year and a half after the problems purportedly began.
      When a complaint was finally made, it only occurred simultaneously with
Mooney being told that she was being demoted by returning her to her prior
position as a speech pathologist. First, she was told the reason was the budget
cuts, and it was suggested that her duties may be assumed by a male; however,
after Mooney protested, the reason for her demotion changed: LCSD told her
that the demotion was a result of her lack of punctuality and difficulty in
handling parent relations. In a memorandum of protest, Mooney denied any
performance problems, describing parent surveys showing that the parent
satisfaction ratio at her school was equal to or better than any other school in
the district, and documenting a decrease in disciplinary problems at the school
since she had been assistant principal. The memo noted that her education level
and her experience exceeded male administrators; it then asked whether she
was not being transferred to another administrative role “because [she] was a
woman.” LCSD then allegedly shifted a second time. LCSD decided not to
demote Mooney at all; instead, it lodged complaints about Mooney’s performance
and placed her on a “performance improvement plan” (PIP) for the upcoming
school year, 2009-2010.

                                       4
    Case: 12-60753    Document: 00512335959     Page: 5    Date Filed: 08/08/2013



                                 No. 12-60753

      The PIP designated punctuality and parent relations as two problems that
needed to be remedied by Mooney. Mooney initially showed progress under the
plan, but by the end of the year, according to Boyd, she had not improved to a
sufficient extent. This year-end conclusion was based, at least in part, on an
incident that happened during the year of the PIP. In September 2009, Mooney
was investigated following the strip search of an eight-year-old boy. The boy
appears to have been a known troublemaker, with four previous behavior reports
on file because of his stealing of personal items on school grounds. On the day
in question, a teacher and student told Mooney and others that the boy had put
a roll of tape, school property, down the front of his pants. Mooney escorted the
boy into the bathroom and made him pull down both his pants and underwear.
No tape was found. This strip search was a violation of LCSD policy, which only
allows for strip searches in emergency situations.        Mooney was formally
reprimanded by Boyd.
      Also during the 2009-2010 school year, Mooney appears to have been tardy
on many occasions. LCSD has introduced a list showing dozens of times that
Mooney clocked in after 7:15 a.m. – the time at which she was required to be at
school – or not at all. Although in prior years, Mooney had not been required to
clock in, in 2009, under the improvement plan, Boyd required Mooney to
document her arrival time.
      Finally, in March 2010, a reduction in force (RIF) was ordered by Foster
to be implemented by Boyd. As part of her cost-cutting strategy, Boyd says that
she chose to eliminate several teacher and staff positions and not renew
Mooney’s assistant principal contract in May 2010. Mooney, however, contends
that this reason for the non-renewal of her contract – the RIF– is pretextual,
pointing to an email from Boyd to Foster that listed all the positions to be
eliminated in the RIF but did not include Mooney’s name or position. Mooney
alleges that, Foster, Boyd’s boss and the candidate whom Mooney did not

                                       5
     Case: 12-60753       Document: 00512335959           Page: 6    Date Filed: 08/08/2013



                                       No. 12-60753

support in the earlier election, did not follow the list and instead chose to
retaliate against Mooney by not renewing her contract.3 Mooney was the only
administrator in the district who was removed from her position as part of the
RIF, but “23 to 24 other positions” were eliminated, and roughly $400,000 was
saved by LCSD. LCSD did not hire another assistant principal during the year
of the RIF. When it did rehire, the district chose a female for the position.
       Mooney filed suit on April 6, 2011, pursuant to 42 U.S.C. § 1983 and Title
VII, 42 U.S.C. §§ 2000e-2000e-17, asserting that her contract was not renewed
in retaliation for engaging in speech protected by the First Amendment and in
retaliation for Mooney’s opposing gender discrimination, in violation of Title VII.
The district court granted summary judgment on behalf of LCSD, and Mooney
timely appealed.
                                              II.
       We review the district court’s grant of summary judgment de novo. Young
v. Equifax Credit Info. Servs., Inc., 294 F.3d 631, 635 (5th Cir. 2002). Summary
judgment is proper if, after adequate opportunity for discovery, the pleadings,
depositions, answers to interrogatories, and admissions on file, together with
any affidavits filed in support of the motion, show that there is no genuine issue
as to any material fact and that the moving party is entitled to judgment as a
matter of law. See FED. R. CIV. P. 56(a); Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 250 (1986). When assessing whether a dispute as to any material fact
exists, we consider all the evidence in the record but refrain from making
credibility determinations or weighing the evidence; instead, we draw all



       3
          At oral argument, LCSD mentioned that it had neglected to insert into the record an
extra page of Boyd’s RIF list to Foster, which allegedly proved Mooney was incorrect in stating
that her position was not one that was originally planned to be eliminated. We may not
consider any additional pages of Boyd’s emailed list that are outside of the record. “[T]his
court is barred from considering filings outside the record on appeal, and attachments to briefs
do not suffice.” In re GHR Energy Corp., 791 F.2d 1200, 1201–02 (5th Cir. 1986).

                                               6
    Case: 12-60753     Document: 00512335959      Page: 7   Date Filed: 08/08/2013



                                  No. 12-60753

reasonable inferences in favor of the non-moving party. Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).
                                       III.
      The question before us is whether the district court erred in dismissing
Mooney’s First Amendment and Title VII retaliation claims. Most basically,
Mooney’s argument is that she was an ideal employee until the 2007
superintendent election, when she supported Davis, instead of Foster. Her
support for Davis, she claims, was not well-received by her superiors, and these
political views set off a series of events: suddenly, and unjustifiably, LCSD began
to cite her “deteriorating” job performance and tardiness, neither of which had
before been alleged, and then these sham justifications, along with the RIF,
became a convenient, pretextual reason to not renew her contract. She further
contends this non-renewal violated (1) the First Amendment because it was
retaliation for protected political activity and (2) Title VII because it was, at
least in part, a response to her allegation of gender discrimination in her 2009
memorandum of protest. We analyze these two claims separately below.
                                        A.
      We begin with Mooney’s § 1983 claim: “It is well established that the First
Amendment places certain constraints upon dismissals from public employment
based upon political affiliation and speech.” Brady v. Fort Bend Cnty., 145 F.3d
691, 704 (5th Cir. 1998). The Supreme Court has said that “a nonpolicymaking,
nonconfidential government employee can[not] be discharged or threatened with
discharge from a job that [s]he is satisfactorily performing upon the sole ground
of h[er] political beliefs.” Elrod v. Burns, 427 U.S. 347, 375 (1976) (Stewart, J.,
concurring). Similarly, this court has held that “[a] state may not discharge an
employee for exercising [her] right to free speech on matters of public concern.”
Page v. DeLaune, 837 F.2d 233, 237 (5th Cir. 1988).



                                        7
     Case: 12-60753       Document: 00512335959           Page: 8    Date Filed: 08/08/2013



                                       No. 12-60753

       In short, the First Amendment precludes a discharge based upon an
employee’s exercise of her right to free expression if two criteria are satisfied:
first, the expression relates to a matter of public concern, see Connick v. Myers,
461 U.S. 138, 146 (1983), and, second, the employee’s interest in commenting
upon matters of public concern must outweigh the public employer’s interest in
promoting the efficiency of the public services it performs through its employees.
See Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968). Thus, in order to prevail
on her First Amendment retaliation claim, Mooney must show that (1) she
suffered an adverse employment action; (2) her speech involved a matter of
public concern; (3) her interest in speaking outweighed the employer’s interest
in promoting efficiency in the workplace; and (4) the speech motivated the
employer’s adverse employment action. Charles v. Grief, 522 F.3d 508, 510 n.2
(5th Cir. 2008). The Fifth Circuit has made clear that, if the prima facie
elements of a First Amendment retaliation claim are met, the claim is then
evaluated under the “mixed-motive” framework – not the McDonnell Douglas
pretext analysis. Id. at 516 n.28; see also Gonzales v. Dallas Cnty., Tex., 249
F.3d 406, 412 n.6 (5th Cir. 2001).4
       Mooney has met the first three prongs of the prima facie test. First, the
non-renewal of her contract constituted a termination of employment, an adverse
employment action. Breaux v. City of Garland, 205 F.3d 150, 157 (5th Cir. 2000)
(“Adverse employment actions are discharges, demotions, refusals to hire,
refusals to promote, and reprimands.”) (emphasis added) (internal quotation


       4
         Recently, the Supreme Court ruled that Title VII retaliation claims, like the one
addressed infra herein, must be proved according to traditional principles of but-for causation,
rather than the lessened “motivating factor” causation test provided in 42 U.S.C. § 2000e-2(m).
 Univ. of Tex. Sw. Med. Ctr. v. Nassar, — S. Ct. — (June 24, 2013), 2013 WL 3155234 at *14.
The holding in Nassar, however, does not apply to the First Amendment causation standard,
which requires only that protected speech be a “substantial” or “motivating” factor in the
adverse employment action suffered by the plaintiff, see Mt. Healthy Sch. Dist. Bd. of Educ.
v. Doyle, 429 U.S. 274, 287 (1977). Thus, we adhere to the Mt. Healthy standard here.

                                               8
     Case: 12-60753        Document: 00512335959          Page: 9     Date Filed: 08/08/2013



                                        No. 12-60753
marks omitted). Second, her support for Davis relates to a matter of public
concern, an expression of opinion concerning a local election. See Vojvodich v.
Lopez, 48 F.3d 879, 885 (5th Cir. 1995) (holding that “associating with political
organizations and campaigning for a political candidate” relate to a matter of
public concern).5 Third, there is no evidence that Mooney’s support for Davis
caused a disruption at her place of employment.6
                                               B.
       Whether Mooney has satisfied the fourth prong, relating to causation, is
a closer question. Under the fourth prong, a plaintiff must show that her
protected speech was a motivating factor in her discharge. Beattie v. Madison
Cnty. Sch. Dist., 254 F.3d 595, 601 (5th Cir. 2001) (emphasis added). Thus, to
satisfy this prong, Mooney must at least establish that one of the reasons for her
non-renewal was her support for Davis. The district court’s analysis of the First




       5
        For the purposes of its analysis, the district court assumed arguendo that Mooney
engaged in protected speech, but noted that she failed to show that she openly campaigned
against Foster and for Davis. According to the district court, Mooney:
       simply asserts that she declined to file a report against Davis and declined to
       contribute money to Foster’s campaign. While she contends that her support
       of Davis was generally known throughout the district, she has directed the court
       to less than compelling evidence that the District should be charged with this
       knowledge.
(Emphasis added.) We have, however, found evidence in the record before us that: (1) various
officials at LCSD knew that Mooney supported Davis, (2) Mooney had expressed her Davis
support verbally to co-workers, and (3) LCSD knew that Mooney had attended a meeting with
Davis regarding the campaign. See Rankin v. McPherson, 483 U.S. 378, 386–87 n.11 (1987)
(“The private nature of [a] statement does not . . . vitiate the status of the statement as
addressing a matter of public concern.”).
       6
          Under the third prong of the First Amendment retaliation test, the employee’s
interest in “commenting upon matters of public concern” must outweigh the public employer’s
interest “in promoting the efficiency of the public services it performs through its employees.”
Pickering, 391 U.S. at 568. The essence of the Pickering test is whether a plaintiff’s political
views, when expressed in a workplace, disrupted the office’s efficiency or ability to effectively
render public services. See, e.g., Branton v. City of Dall., 272 F.3d 730, 741 (5th Cir. 2001).

                                               9
    Case: 12-60753         Document: 00512335959           Page: 10     Date Filed: 08/08/2013



                                         No. 12-60753
Amendment claim focused on this “causal connection” prong, and the court
concluded that Mooney had “not met [her] burden” with respect to it.
       Close timing between an employee’s protected activity and an adverse
employment action can be a sufficient basis for a court to find a causal
connection required to make out a prima facie case of retaliation. See Evans v.
City of Hous., 246 F.3d 344, 354 (5th Cir. 2001). With this in mind, the district
court considered the temporal proximity in Mooney’s case. For the district
court, the proper time period to consider was the period between Mooney’s
protected activity and her non-renewal, a period of almost three years, and one
far too long to support an inference of retaliation. It is not that, facially, this
statement is incorrect; however, temporal proximity between protected activity
and an adverse employment action should be viewed in the context of other
evidence.7 The causal connection prong, for example, may also be satisfied when
the plaintiff relies upon a chronology of events from which retaliation may
plausibly be inferred. Brady v. Hous. Indep. Sch. Dist., 113 F.3d 1419, 1424 (5th
Cir. 1997).
       Mooney has presented such a chronology: first, (in school year 2007– 008)
LCSD suddenly began to criticize her performance immediately after the election
but failed to produce any formal disciplinary write-ups detailing Mooney’s
performance, then (in 2008–2009) LCSD tried to demote Mooney, for varying
reasons, ultimately deciding not to because she protested on the basis of gender

       7
          See, e.g., Washburn v. Harvey, 504 F.3d 505, 511 (5th Cir. 2007) (where the court
considers evidence other than, and in addition to, temporal proximity evidence in a retaliation
causation analysis); Shirley v. Chrysler First, Inc., 970 F.2d 39, 44 (5th Cir. 1992) (stating that
temporal proximity is just “one of the elements in the entire calculation of whether [plaintiff]
had shown a causal connection between the protected activity and the subsequent firing [of
plaintiff].”). Indeed, in a Tenth Circuit case that has been cited favorably by the Fifth Circuit
and the Supreme Court, a court held there was no need to consider whether temporal
proximity alone was sufficient because the plaintiff “presented additional evidence from which
a reasonable jury could find causation.” O’Neal v. Ferguson Const. Co., 237 F.3d 1248, 1253
(10th Cir. 2001).


                                                10
    Case: 12-60753       Document: 00512335959          Page: 11     Date Filed: 08/08/2013



                                       No. 12-60753
discrimination, and, finally, (in 2009–2010) Foster, the official in charge of the
RIF – and the political rival – along with Boyd, a rival supporter, terminated her
position, when it became convenient to do so. This sequence of events is enough
for a reasonable juror to infer retaliatory causation, especially considering that
the “causal link” need only be that her protected activity was one reason
motivating LCSD’s decision. See Evans, 246 F.3d at 354. Although it is true
that the ultimate decision to not renew her contract occurred three years after
the protected activity, the chain of circumstances outlined above, as reflected by
deposition testimony in the record before us,8 began immediately after the
election and, drawing all inferences in Mooney’s favor, is enough to raise a
genuine issue of material fact regarding the causal connection.
                                             IV.
       But Mooney has not established her right to a trial yet.                     In First
Amendment retaliation cases involving public employees, once an employee has
met her burden of showing that her protected conduct was a motivating factor
in the employer’s adverse employment action, the question becomes whether the
employer has met its burden to show, by a preponderance of the evidence, that
it would have taken the same adverse employment action against the employee
even in the absence of the employee’s protected conduct. See Charles, 522 F.3d
at 516 n.28. If the employer is able to make such a showing, then the protected
conduct in question does not amount to a constitutional violation justifying
remedial action. Id.

       8
         In particular, we refer to the testimony of Boyd, Mooney’s direct supervisor, who
stated that (1) she (Boyd) supported Foster in the election and “probably” gave money to his
campaign, (2) she considered it “an important factor for all of us at school who our boss would
be” and thought that she and her co-workers “all need[ed] to support [Foster]”, (3) Mooney’s
job performance began to suffer immediately following the election, even though Mooney’s
performance had never before been a problem, and (4) Boyd couldn’t “claim to say specifically
[which] incident[s]” caused the change. We also refer to the deposition testimony of Mooney
and Foster, which indicates LCSD changed its mind regarding Mooney’s demotion and, at
various times, gave differing rationales for disciplining Mooney.

                                              11
   Case: 12-60753     Document: 00512335959     Page: 12   Date Filed: 08/08/2013



                                 No. 12-60753
      Whether LCSD, by a preponderance of the undisputed evidence, has
shown it would not have renewed Mooney even in the absence of her support for
Davis is another close question.     In the district court’s view, LCSD had
sufficiently made this showing. In particular, the court pointed to three of
LCSD’s alleged rationales for not rehiring her: (1) Mooney’s poor job
performance, (2) lack of punctuality in arriving to work, and (3) the district’s
need to effect cost savings through the RIF.
      Regarding Mooney’s poor job performance, Boyd testified in her deposition
that, at the time, she could not remember the names of any children or parents
who complained about Mooney. She also stated that, other than the PIP (which
was not instituted until a year and a half after Mooney’s alleged poor
performance began) there were no formal disciplinary write-ups of Mooney.
Further, although Boyd cited two incidents – the “slinging” of a student into her
seat on a school bus and the strip search of a student – as evidence that Mooney
was not performing adequately, the evidence is disputed whether and the degree
to which these incidents influenced Mooney’s non-renewal. Half the students
who were interviewed regarding the bus incident stated that Mooney had only
raised her voice at the student and never used physical force, and the strip
search was in violation of LCSD policy, but Mooney was reprimanded of it. For
her part, Mooney, in her memorandum of protest to the complaints lodged
against her, introduced statistical data indicating that parents of Lafayette
Elementary were increasingly pleased with school administration during her
tenure as assistant principal. LCSD does not challenge this data. In short,
then, LCSD’s first purported nondiscriminatory reason for non-renewing
Mooney’s contract is disputed.
      As for Mooney’s alleged lack of punctuality, the time logs introduced into
the record indicate that Mooney was late in arriving to work during the fall of
2009, among other times. Yet Boyd testified that, during that same period, “in

                                       12
    Case: 12-60753       Document: 00512335959          Page: 13     Date Filed: 08/08/2013



                                       No. 12-60753
the fall [of 2009], I did tell [Mooney] that things were going pretty good.” Again,
then, the evidence regarding LCSD’s second reason for not renewing Mooney is
disputed, because it is unclear whether punctuality was really a problem
relating to her continued employment.9
       Finally, there is the RIF, ordered by Foster in order to meet state cost-
cutting requirements. Foster gave instructions and had at least some say over
which licensed employees were non-renewed, and it was carried out by Boyd,
who was a Foster supporter and “probably” had contributed money to Foster’s
campaign. It is undisputed that Mooney was the only administrator in the
district who was removed from her position as part of the RIF.10 Thus, there
remains a genuine issue of material fact of whether LCSD would have non-
renewed Mooney even in the absence of her Davis support, because its purported
rationales for doing so, as rebutted by Mooney, may be pretextual.
                                              V.
       We last address Mooney’s claim based on Title VII retaliation. She asserts
that when she was advised of her demotion back to speech pathologist, she
suggested that the demotion constituted gender discrimination, because her
putative replacement would be a male.               She alleges that, because of this
complaint, the school district retaliated against her by terminating her contract.
This Title VII retaliation claim is unsupported by any evidence connecting
gender to her termination.


       9
         Boyd does not explain, for example, how punctuality was not a problem in the fall, but
was a problem in the spring. During both periods, Mooney arrived late to work (according to
the time logs), yet it appears that during at least one of those periods, her performance was
“pretty good.”
       10
          In their deposition testimony, Foster and Boyd stated that the other positions
eliminated by the RIF, generally speaking, were janitorial staff and assistant teachers. LCSD
does not offer a persuasive reason for why Mooney’s specific position was eliminated. And at
oral argument, LCSD confirmed that no other administrative staff – counselors, secretaries,
or other assistant principals in the district – were eliminated in the RIF.

                                              13
    Case: 12-60753       Document: 00512335959         Page: 14     Date Filed: 08/08/2013



                                      No. 12-60753
       It does not matter that Mooney has proved the other required prima facie
elements of Title VII retaliation because, crucially, she has not introduced any
evidence of causation. See Banks v. East Baton Rouge Parish Sch. Bd., 320 F.3d
570, 575 (5th Cir. 2003) (stating one prima facie element in a Title VII
retaliation claim is a “causal link . . . between the protected activity and the
adverse action.”). Whereas, under her First Amendment claim, Mooney has
pointed us to a chronology that began immediately after an election, involved a
political rival and one of his supporters who happened to be Mooney’s direct
supervisor, Mooney has not pointed us to any comparable evidence suggesting
gender animus on the part of Boyd, who considered demoting her. Thus,
although Mooney has satisfied the prima facie causation prong for the purposes
of her First Amendment claim, she has not done so for the purposes of her Title
VII claim.11 Furthermore, as LCSD points out in its brief, Mooney was replaced
by a female. In short, there is simply no evidence that Mooney’s non-renewal
was related to gender-based discrimination.
                                            VI.
       In sum, we hold that Mooney has put forth sufficient evidence that her
political views were a motivating factor in LCSD’s decision to non-renew her
employment contract to survive summary judgment. Thus, the district court’s
dismissal of that claim is VACATED and the case is REMANDED for further
proceedings not inconsistent with this opinion. The district court’s dismissal of
Mooney’s Title VII retaliation is AFFIRMED.
                       AFFIRMED in part; VACATED and REMANDED in part.




       11
          Recently, the Supreme Court held that Title VII retaliation claims, under the
language of the statute itself, must be proved according to traditional principles of but-for
causation, not the lessened “motivating factor” standard stated in 42 U.S.C. §2000e-2(m).
Univ. of Tex. Sw. Med. Ctr. v. Nassar, – S. Ct. – (June 24, 2013), 2013 WL 3155234 at *14.
This factor certainly makes it no easier for Mooney with respect to this claim.

                                             14